DETAILED ACTION
1.	This action is responsive to the following communication: 01/25/2022.
  
Allowable Subject Matter
2.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 19, when considered, are allowable over the prior art of record. Specifically, the prior art of Moudy teaches the limitation: “the feedback servers are deployed and used to analyze feedback relating to online content delivered to the client devices via Content Distribution 10 Networks (CDN), see for example, column 16 lines 30-35, column 16 line 42 to column 17 line 12, column 17 lines 34-39, column 18 lines 30-40, column 19 lines 8-11, column 20 lines 16-18, and column 22 lines 10-13. As an exemplary quotation see, column 16 lines 30- 35. A sentiment analyzer system 600 may include various components configured to collect, store and analyze feedback data relating to content items provided by a content provider 640 via a CDN 100 (Arrow 1)”. 
But the claims recite a different combination of limitation: “presentation images presented via a display to at least one spectator located on site; the at least one client device independent of the display is unsynchronized with timing of the presentation images of the presentation stream; temporally correlating each of the plurality of feedback messages with at least one of the plurality of presentation images according to a reception time of the respective feedback message with respect to the presentation 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        February 11, 2022